NEWALLIANCE BANK
 
RETENTION AGREEMENT


This Retention Agreement (this “Agreement”) is made and entered into as of the
12th of April 2005, by and between Cornerstone Bancorp, Inc., a Connecticut
corporation (“Cornerstone”), Cornerstone Bank, a Connecticut bank and a wholly
owned subsidiary of Cornerstone, NewAlliance Bank, a Connecticut savings bank
(the “Bank”), and Merrill J. Forgotson (the “Executive”).


W I T N E S S E T H:
 
    WHEREAS, NewAlliance Bancshares, Inc., a Delaware corporation and the parent
company of the Bank (the “Company”), the Bank, Cornerstone and Cornerstone Bank
have entered into an Agreement and Plan of Merger dated as of April 12, 2005,
whereby, among other things, Cornerstone will merge with and into the Company
(the “Merger”);


WHEREAS, the Executive is currently the President and Chief Executive Officer of
Cornerstone and the Chairman of the Board and Chief Operating Officer of
Cornerstone Bank;


WHEREAS, Cornerstone, Cornerstone Bank and the Executive entered into an
employment agreement dated as of November 27, 2000 (the “Cornerstone Employment
Agreement”), which is being superseded by this Agreement;


WHEREAS, the Bank desires to retain the services of the Executive after the
Effective Date of the Merger; and


WHEREAS, the Executive is willing to serve the Bank (referred to herein as the
“Employer”) on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Bank and the
Executive hereby agree as follows:
 
1. Definitions.

 
(a)  Accrued Benefits means:


(i)  all salary earned or accrued through the date the Executive’s employment is
terminated based on the Executive’s base salary as in effect as of the date of
this Agreement;


(ii)  reimbursement for any and all monies advanced in connection with the
Executive’s employment for documented, reasonable and necessary expenses
incurred in the ordinary course of business, by the Executive through the date
the Executive’s employment is terminated;


--------------------------------------------------------------------------------


(iii)  any and all other compensation previously earned by the Executive and
deferred under or pursuant to any deferred compensation plan or plans of the
Bank then in effect together with any interest or deemed earnings thereon
pursuant to, and to the extent consistent with, the terms of such plan or plans;
and


(iv)  to the extent not previously paid or provided to the Executive, all other
payments and benefits to which the Executive may be entitled under the terms of
any applicable compensation or benefit plan, program or arrangement of the
Employer in which the Executive is a participant, except for any severance plan,
and except for any plan, program or arrangement that would result in any
duplication of benefits.


(b)  Affiliate of any specified person means any other person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under direct or indirect common control with such specified person. For
the purposes of this definition, “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


(c)  Bank Board means the Board of Directors of the Bank.


(d)  Base Amount means an amount equal to the Executive’s Annualized Includable
Compensation for the Base Period as defined in Sections 280G(d)(1) and (2) of
the Code (as hereinafter defined).


(e)  Bonus (whether or not capitalized) means any bonus to which the Executive
is entitled pursuant to the terms of this Agreement.


(f)  Cause means a discharge because the Bank Board determines that the
Executive has: (A) willfully failed to perform his assigned duties under this
Agreement, other than any failure resulting from the Executive's incapacity due
to physical or mental injury or illness; (B) committed an act involving moral
turpitude in the course of his employment with the Employer and its
subsidiaries, affiliates or predecessors; (C) engaged in willful misconduct; (D)
breached his fiduciary duties for personal profit; (E) willfully violated, in
any material respect, any law, rule or regulation (other than traffic violations
or similar offenses), written agreement or final cease-and-desist order with
respect to his performance of services for the Bank, as determined by the Bank
Board in good faith; or (F) materially breached the terms of this Agreement and
failed to cure such material breach during a 15-day period following the date on
which the Bank Board gives written notice to the Executive of the material
breach. For purposes of the definition of Cause, no act or failure to act, on
the part of the Executive, shall be considered "willful" unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Bank Board or based upon the written advice of
2

--------------------------------------------------------------------------------


counsel for the Employer shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employer. The cessation of employment of the Executive shall not be deemed to be
for "Cause" within the meaning of this Section 1(f) unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of three-fourths of the members of the Bank Board at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before such Board), finding that, in the good faith
opinion of such Board, the Executive is guilty of the conduct described in this
Section 1(f), and specifying the particulars thereof in detail.


(g)  Code means the Internal Revenue Code of 1986, as amended.


(h)  Disability means that the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank.


(i)  Effective Date means the date on which the Effective Time (as defined in
the Merger Agreement) occurs, except that Section 4(a) hereof shall be effective
immediately.


(j)  Good Reason shall mean the occurrence of any of the following events during
the Retention Period:


(i) the failure of the Bank Board to appoint or re-appoint the Executive to the
positions with the Bank stated in Section 3 of this Agreement;


(ii) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employer of its material failure, whether by
amendment of the Certificate of Incorporation or Bylaws of the Bank, or by
action of the Bank Board, the Bank's shareholder(s), or otherwise, to vest in
the Executive the functions, duties or responsibilities prescribed in Section 3
of this Agreement, unless, during such 30-day period, the Employer cures such
failure;


(iii) the expiration of a 30-day period following the date on which the
Executive gives written notice to the Employer of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive's rate of Base Salary in effect from
time to time), unless, during such 30-day period, the Employer cures such
failure;


(iv) a Board approved change in the Executive's principal place of employment by
a distance in excess of 50 miles from the Executive’s primary office location at
the time of the Effective Date;

3

--------------------------------------------------------------------------------


(v) an adverse change in the Executive's title and position from that set forth
in Section 3;


(vi) an adverse material change in the Executive's duties, responsibilities and
authorities as prescribed in Section 3; or


(vii) the liquidation, dissolution, bankruptcy or insolvency of the Company or
the Bank.


(k)  Merger Agreement means the Agreement and Plan of Merger, dated as of April
12, 2005, among the Company, the Bank, Cornerstone and Cornerstone Bank.


(l)  Merger Agreement Date means the date upon which the Merger Agreement was
executed by the parties thereto.


(m)  Notice of Termination means a notice which shall indicate the specific
termination provision relied upon in this Agreement and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.


(n)  Retention Period means a period commencing on the Effective Date and ending
on the 12-month anniversary of the date on which the Effective Time (as defined
in the Merger Agreement) occurs, provided that if the Executive’s employment is
terminated in accordance with the terms of this Agreement prior to such
anniversary date, the Retention Period shall end concurrently with the
termination of the Executive’s employment.


(o)  Retirement means a termination of the Executive’s employment on account of
resignation by the Executive at or after age sixty-five (65), other than a
resignation for Good Reason.


(p)  SERP Agreement means the Salary Continuation Agreement between the
Executive and Cornerstone Bank, adopted on or about June 6, 2002 and effective
as of April 1, 2002.


(q)  401(k) Plan means the NewAlliance Bank 401(k) Plan as amended, or any
successor plan.


2. Term of Agreement.


The term of this Agreement shall begin on the Effective Date and shall terminate
on the 12-month anniversary of such date, unless sooner terminated in accordance
with the terms of this Agreement. If the Effective Date does not occur, this
Agreement shall be null and void ab initio, except for Section 4(a) hereof
unless this Agreement is terminated prior to the time the payment pursuant to
Section 4(a) hereof is made. Nothing in this Agreement shall be deemed to
prohibit the Employer at any time from terminating the Executive’s employment
during the Retention Period with or without notice for any reason, provided,
however, that the relative rights and obligations of the Employer and the
Executive in the event of any such termination, including any requirements with
respect to prior notice of such termination, shall be determined under this
Agreement.

4

--------------------------------------------------------------------------------


3. Positions and Duties.
 
    Throughout the Retention Period, the Executive shall serve as the Senior
Vice President of the Employer in charge of business banking in the Fairfield
Region, and shall report directly to the Executive Vice President - Business
Banking of the Employer. His duties and responsibilities shall include such
duties as are customarily associated with such position. The Executive shall
devote his full business time, attention, skills and efforts (other than during
holidays, vacation periods, and periods of illness or approved leaves of
absence) to the business and affairs of the Employer and shall use his best
efforts to advance the interests of the Employer.


4. Compensation.
 
    (a) On December 30, 2005 and in consideration for the Executive executing
the General Release attached hereto as Exhibit A in a timely manner so that it
is effective and irrevocable prior to the date of such payment, Cornerstone or
Cornerstone Bank shall pay to the Executive a lump sum cash amount equal to
$1,084,891, minus applicable withholding, so that the full amount of such
payment is included in the Executive’s taxable income for 2005.
 
    (b) During the Retention Period, the Executive shall be compensated by the
Bank as follows:


(i) The Executive shall receive, at such intervals and in accordance with the
Employer’s customary payroll practices from time to time, a base salary at a
rate of $180,000 per annum (“Base Salary”). The Bank Board may, in its sole
discretion, increase the Base Salary, but in no event may the Base Salary be
decreased without the Executive’s prior written consent;


(ii) During the Retention Period, the Executive shall not be entitled to
participate in the Bank’s Executive Short Term Incentive Plan or any other
incentive compensation or bonus plans, except that the Bank may elect in its
sole discretion to pay a bonus to the Executive; and
 
(iii) The Executive shall be entitled to participate in the medical, dental,
short-term and long-term disability, life, and accidental death and
dismemberment policies offered by the Bank to its employees. In addition, the
Executive shall be eligible to participate in the Bank’s 401(k) Profit Sharing
Plan, the Bank’s defined benefit pension plan and the Company’s Employee Stock
Ownership Plan (“ESOP”) in accordance with the plan documents. The Executive
shall not receive credit for service with Cornerstone or any of its subsidiaries
(or any predecessors to such entities) under any existing employee benefit plan
of the Company or the Bank for any purposes, except as set forth below. With
respect to the Bank’s defined benefit pension plan and the Company’s ESOP, the
Executive shall be credited with service as a Cornerstone Bank employee for
purposes of determining eligibility
5

--------------------------------------------------------------------------------


to participate under such plan (but not for purposes of benefit accrual or
vesting). With respect to any Bank plan which is a health, life or disability
insurance plan, the Executive shall be credited with service as a Cornerstone
Bank employee for purposes of determining eligibility under such plans and shall
not be subject to any pre-existing condition limitation for conditions under
such plans, and each such plan which provides health insurance benefits shall
honor any deductible and out-of-pocket expenses incurred by the Executive under
any comparable Cornerstone Bank plan for the plan year in which the Effective
Time occurs.
 
    (c) The Executive shall be entitled to paid holidays and sick leave
consistent with the Bank’s policy for officers as in effect from time to time.
The Executive may not carry over vacation days from one fiscal year to another,
or be paid extra for unused vacation days, except with the approval of the Bank
Board.
 
    (d) The Executive shall not be entitled to receive any specific level of
grants under any stock option plan or restricted stock plan to be adopted by the
Company. Any grants that may be made to the Executive under any of such plans
will be subject to the sole discretion of the Board of Directors of the Company
or the committee administering such plans.
 
    (e) During the Retention Period, the Employer shall reimburse the Executive
for his ordinary and necessary business expenses attributable to the Employer’s
business, including, without limitation, the Executive’s travel expenses
incurred in connection with the performance of his duties for the Employer under
this Agreement, in each case upon presentation to the Employer of an itemized
account of such expenses in such form as the Employer may reasonably require and
subject to the approval of the Employer. In addition, during the Retention
Period, the Employer shall (i) reimburse the Executive or directly pay on behalf
of the Executive the club membership dues and assessments for those clubs paid
for by Cornerstone Bank as of the date of this Agreement, provided that the
aggregate amount of such payments shall not exceed $15,000 per year, and (ii)
provide the Executive with the continued use of an automobile of the same make,
year and model as provided by Cornerstone Bank to the Executive as of the date
of this Agreement, with the Bank paying the costs for fuel, insurance,
maintenance and repairs of the automobile during the Retention Period. In
addition, at the end of the Retention Period, the Executive may - in his sole
discretion - purchase such automobile from NewAlliance Bank at the then dealer
blue book value of such automobile.


5. Non-Competition Provisions.
 
    The Executive agrees that during the 18-month period immediately following
the Effective Date of the Merger (the “Non-Competition Period”), the Executive
will not (i) without the prior written consent of the Bank, engage in, become
interested in, directly or indirectly, as a sole proprietor, as a partner in a
partnership, or as a shareholder in a corporation, or become associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise or entity located in any of Fairfield,
Hartford, Litchfield, Middlesex, New Haven, New London, Tolland or Windham
Counties in the State of Connecticut or Kent, Providence or Washington Counties
in the State of Rhode Island (collectively, the “Counties” and individually a
“County”) or in the New York, New York Primary Metropolitan Statistical Area
(“PMSA”), which proprietorship,
6

--------------------------------------------------------------------------------


partnership, corporation, enterprise or other entity is, or may be deemed to be
by the Bank, competitive with any business carried on by the Company, the Bank
or any of their subsidiaries, including, but not limited to entities which lend
money and take deposits (in each case, a “Competing Business”), provided,
however, that this provision shall not prohibit the Executive from owning bonds,
non-voting preferred stock or up to five percent (5%) of the outstanding common
stock of any Competing Business if such common stock is publicly traded, (ii)
solicit or induce, or cause others to solicit or induce, any employee of
NewAlliance or any of its subsidiaries to leave the employment of such entities,
or (iii) solicit (whether by mail, telephone, personal meeting or any other
means, excluding general solicitations of the public that are not based in whole
or in part on any list of customers of the Company or any of its subsidiaries)
any customer of NewAlliance or any of its subsidiaries to transact business with
any other entity, whether or not a Competing Business, or to reduce or refrain
from doing any business with NewAlliance or its subsidiaries, or interfere with
or damage (or attempt to interfere with or damage) any relationship between
NewAlliance or its subsidiaries and any such customers. In the event the
Executive desires to join a Competing Business and requests the written consent
of the Bank to permit him to do so during the Non-Competition Period, the
Executive shall provide the President and Chief Executive Officer of the Bank
with the identity of the Competing Business, the nature of his proposed
position, duties and responsibilities with such entity, and such other
information as may be reasonably requested by the Bank within fifteen (15) days
of receiving such request. The Bank agrees to consider and review any such
request (provided that no more than one request may be submitted within any 45
day period), and to notify the Executive of its determination within thirty (30)
days of receiving the information requested pursuant to the preceding sentence.


6. Termination of Employment.


Any termination by the Employer or the Executive of the Executive’s employment
during the Retention Period shall be communicated by written Notice of
Termination to the Executive if such notice is delivered by the Employer, and to
the Employer if such notice is delivered by the Executive. Any payments made
under this Section 6, other than due to death, shall be contingent on the
Executive’s prior execution and non-revocation of a mutual release substantially
in the form attached hereto as Exhibit A (with Cornerstone and Cornerstone Bank
deleted as parties thereto and with the December 29, 2005 dates in Section 1(a)
and 3(a) thereof changed to the date of termination); provided, however, that if
the Employer refuses to execute such mutual release, the Executive’s obligation
to execute and not revoke the release as a precondition to receiving severance
benefits shall terminate. The Notice of Termination shall comply with the
requirements of Section 16 below and shall specify which section of this
agreement is the basis for such termination, including a listing of any relevant
facts in support thereof.
 
    (a) Termination for Disability Prior to the End of the Retention Period. If
during the Retention Period, the Executive’s employment is terminated on account
of the Executive’s Disability, the Executive shall receive (i) any Accrued
Benefits, with any payments pursuant to a deferred compensation plan or other
benefit plan, program or arrangement covered by Sections 1(a)(iii) or (iv) of
this Agreement (the “Accrued Plan Benefits”) to be made in such amounts and at
such times as provided by the applicable plan, and (ii) the benefits payable to
him under the SERP Agreement in the amounts and at the times set forth therein,
provided that none of the events specified in Article 5 of the SERP Agreement
have occurred (the
7

--------------------------------------------------------------------------------


“SERP Benefits”). In addition, the Executive shall continue to be covered under
the Employer’s medical, dental, accident, and life insurance coverage, with the
Executive responsible for paying the employee share of any premiums, copayments
or deductibles and with the accident and life insurance coverage subject to the
maximum coverage limits in the current policies of Cornerstone Bank, until the
earlier of (I) thirty-six (36) months following termination of employment, or
(II) the date the Executive has commenced new employment and has thereby become
eligible for comparable benefits; provided that, with respect to any of the
coverages described above, if such coverage is provided through an insurance
policy with an insurance company unaffiliated with the Employer and if under the
terms of the applicable policy, it is not possible to provide continued
coverage, the Employer shall pay the Executive a lump sum cash amount, no later
than thirty (30) days following termination of employment, equal to the
Employer’s then estimated share of the cost of such coverage as applicable
immediately prior to termination of employment, with such payment to be
discounted to present value using the discount rates that would be applicable
under Section 280G of the Code (the “Medical Benefits”).
    
    (b) Termination due to the Executive’s Death or Retirement Prior to the End
of the Retention Period. If, during the Retention Period, the Executive’s
employment is terminated on account of the Executive’s death or Retirement, the
Executive (or the Executive’s estate or designated beneficiary (or
beneficiaries), as applicable) shall receive (i) any Accrued Benefits, with any
Accrued Plan Benefits to be made in such amounts and at such times as provided
by the applicable plan, and (ii) the SERP Benefits. In addition, medical and
dental coverage shall be provided to the Executive’s spouse and dependents, to
the extent covered at the time of the Executive’s death, for a period ending
with the last day of the calendar month in which occurs the second anniversary
of the Executive’s death.


(c) Voluntary Termination or Termination for Cause Prior to the End of the
Retention Period. If, during the Retention Period, (i) the Executive shall
terminate employment with the Employer other than for Good Reason, or (ii) the
Executive’s employment is terminated for Cause, the Executive shall receive from
the Employer only (A) the Accrued Benefits, with any Accrued Plan Benefits to be
made in such amounts and at such times as provided by the applicable plan, and
(B) the SERP Benefits.
 
    (d) Termination by the Employer Without Cause or by the Executive for Good
Reason Prior to the End of the Retention Period. If, during the Retention
Period, the Executive’s employment with the Employer is terminated by the
Employer other than for Cause, or by the Executive for Good Reason, then the
Executive shall receive from the Employer (i) the Accrued Benefits, with any
Accrued Plan Benefits to be made in such amounts and at such times as provided
by the applicable plan, (ii) the SERP Benefits, (iii) the Medical Benefits, and
(iv) the salary and bonus that would have been paid to the Executive if he had
remained employed through the original expiration date of the Retention Period.
 
    (e) Termination After the Retention Period. In the event that the Executive
ceases to be employed by the Employer for any reason at or following the end of
the Retention Period (other than by reason of a termination of the Executive’s
employment by the Employer for Cause), the Executive shall be entitled to the
SERP Benefits and the Medical Benefits; provided, however, that with respect to
the definition of Medical Benefits in Section 6(a) hereof, the reference to
“thirty-six (36) months” in clause (I) of Section 6(a) shall be reduced for
purposes of this Section 6(e) by one month for each full month that the
Executive remains employed by the Employer following the end of the Retention
Period.
8

--------------------------------------------------------------------------------


    (f) The Employer agrees that Cornerstone Bank and the Executive may amend
the SERP to (i) change the phrase “Termination of Employment” in Section 5.3 of
the SERP to “the effective time of the merger between Cornerstone Bancorp, Inc.
and NewAlliance Bancshares, Inc. pursuant to the Agreement and Plan of Merger
dated April 12, 2005” so that the 18-month noncompetition period in Section 5.3
of the SERP shall run concurrently with the Non-Competition Period, and (ii)
bring it into compliance with Section 409A of the Code, provided that the
Employer and its counsel shall have an appropriate opportunity to review and
comment on such amendment prior to its adoption. Provided that the Executive
consents to any amendment to the SERP Agreement that may be deemed necessary or
appropriate by the Employer to comply with Section 409A of the Code, the
Employer agrees not to take any action, without the prior written consent of the
Executive, that would result in any penalty tax or interest being owed by the
Executive under Section 409A(a)(1)(B) of the Code with respect to the
Executive’s benefits under the SERP Agreement.


7. Certain Supplemental Payments by the Employer.
 
    (a) In the event that it is determined that part or all of the compensation
and benefits to be paid to the Executive, whether or not payable hereunder, (i)
constitute “parachute payments” under Section 280G of the Code (the “Payments”),
and (ii) equal or exceed three (3) times the Executive’s Base Amount, the
Employer, on or before the date for payment of the excise tax imposed under
Section 4999 of the Code, shall pay to or on behalf of the Executive, in a
single lump sum, an amount (the “Gross-Up Amount”) such that, after payment of
all federal, state and local income tax and any additional excise tax under
Section 4999 of the Code in respect of the Gross-Up Amount payment, the
Executive will be fully reimbursed for the amount of such excise tax.
 
    (b) The determination of the Payments, the Base Amount and the Gross-Up
Amount, as well as any other calculations necessary to implement this Section 7
shall be made by counsel to the Employer, with such counsel’s fee to be paid by
the Employer.
 
    (c) As promptly as practicable following the above determinations, the
Employer shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay to or distribute for the benefit of the Executive in the future such amounts
as become due to the Executive under this Agreement.
 
    (d) As a result of the uncertainty in the application of Section 280G of the
Code at the time of an initial determination hereunder, it is possible that
payments will not have been made by the Employer which should have been made
under clause (a) of this Section 7 (“Underpayment”). In the event that there is
a final determination by the Internal Revenue Service, or a final determination
by a court of competent jurisdiction, that an Underpayment has been made and the
Executive thereafter is required to make any payment of an excise tax, income
tax, any interest or penalty, the firm selected under clause (b) above shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall
9

--------------------------------------------------------------------------------


be promptly paid by the Employer to or for the benefit of the Executive. If and
to the extent that the Executive receives any tax refund from the Internal
Revenue Service that is attributable to payments by the Employer pursuant to
this Section 7 of amounts in excess of the actual Gross-Up Amount as finally
determined by the Internal Revenue Service or a court of competent jurisdiction
(“Overpayment”), the Executive shall promptly pay to the Employer the amount of
such refund that is attributable to the Overpayment (together with any interest
paid or credited thereon after taxes applicable thereto); provided, however, the
Executive shall not have any obligation to pay the Employer any amount pursuant
to this Section 7(d) if and to the extent that any such obligation would cause
the arrangement to be treated as a loan or extension of credit prohibited by
applicable law.


8. Confidentiality.
 
    Unless he obtains the prior written consent of the Employer, the Executive
shall at all times, both during and following the Retention Period, keep
confidential and shall refrain from using for the benefit of himself, or any
person or entity other than the Employer or its subsidiaries or affiliates, any
material document or information obtained from the Employer or its subsidiaries,
affiliates or predecessors, in the course of his employment with any of them
concerning their properties, operations or business (unless such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section
8(a) shall prevent the Executive, with or without the Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company's
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.


9. Equitable Relief.
 
    The Executive acknowledges and agrees that in the event of a breach by
Executive of any of the provisions of Section 8 hereof, the Employer may suffer
irreparable harm for which monetary damages alone will constitute an
insufficient remedy. Consequently, in the event of any such breach, the Employer
may, in addition to other rights and remedies existing in its favor, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof, in each case without the requirement of posting a bond
or proving actual damages.


10. Payment Obligations Absolute.
 
    The Employer’s obligation during and after the Retention Period to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right which the Employer may have against the Executive or anyone else.
All amounts payable by the Employer hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the
10

--------------------------------------------------------------------------------


Employer shall be final and the Employer will not seek to recover all or any
part of such payment from the Executive or from whomsoever may be entitled
thereto, for any reason whatever except as provided in Section 7(d) above. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts (other than the
Medical Benefits) shall not be reduced whether or not the Executive obtains
other employment.


11. Successors.
 
    (a) The Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Employer would be required to perform it if no
such succession or assignment had taken place. Any failure of the Employer to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason.
 
    (b) This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs and representatives.
Except as provided in this Section 11, no party may assign this Agreement or any
rights, interests, or obligations hereunder without the prior written approval
of the other party. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns pursuant to Section 11(a). This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Employer. In addition, Sections 1, 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 19 and
21 shall survive the termination of this Agreement to the extent necessary to
give effect to the terms thereof.


12. Severability and Enforcement.
 
    (a) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
The covenants in Section 5 of this Agreement with respect to the Counties and
the PMSA shall be deemed to be separate covenants with respect to each County
and PMSA, and should any court of competent jurisdiction conclude or find that
this Agreement or any portion is not enforceable with respect to any of the
Counties or PMSA, such conclusion or finding shall in no way render invalid or
unenforceable the covenants herein with respect to any other County or PMSA.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.
11

--------------------------------------------------------------------------------


    (b) The Executive acknowledges that NewAlliance and NewAlliance Bank would
not have entered into the Merger Agreement or intend to consummate the Merger
unless the Executive had, among other things, entered into this Agreement. Any
breach of Sections 5 or 8 of this Agreement will result in irreparable damage to
NewAlliance and NewAlliance Bank for which NewAlliance and NewAlliance Bank will
not have an adequate remedy at law. In addition to any other remedies and
damages available to NewAlliance and NewAlliance Bank, the Executive further
acknowledges that NewAlliance and NewAlliance Bank shall be entitled to seek
injunctive relief hereunder to enjoin any breach of Sections 5 or 8 of this
Agreement, and the parties hereby consent to any injunction issued in favor of
NewAlliance and NewAlliance Bank by any court of competent jurisdiction, without
prejudice to any other right or remedy to which NewAlliance and NewAlliance Bank
may be entitled. The Executive represents and acknowledges that, in light of his
experience and capabilities, the Executive can obtain employment with other than
a Competing Business or in a business engaged in other lines and/or of a
different nature than those engaged in by NewAlliance or its subsidiaries or
affiliates, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood. In the event of a breach of
this Agreement by the Executive, the Executive acknowledges that in addition to
or in lieu of NewAlliance or NewAlliance Bank seeking injunctive relief,
NewAlliance or NewAlliance Bank may also seek to recoup any or all amounts paid
by NewAlliance or NewAlliance Bank to the Executive pursuant to Section 4
hereof. Each of the remedies available to NewAlliance and NewAlliance Bank in
the event of a breach by the Executive shall be cumulative and not mutually
exclusive.


13. Amendment.
 
    This Agreement may not be amended or modified at any time except by a
written instrument executed by the parties prior to the Effective Time of the
Merger and thereafter by the Employer and the Executive; provided, however, that
if the Bank Board determines, after a review of Section 409A of the Code and all
applicable Internal Revenue Service guidance, that this Agreement should be
amended to comply with Section 409A of the Code, the Bank Board may amend this
Agreement to make any changes required to comply with Section 409A of the Code.


14. Withholding.
 
    The Employer shall be entitled to withhold from amounts to be paid to the
Executive hereunder any federal, state or local withholding or other taxes, or
charge which it is from time to time required to withhold. The Employer shall be
entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.


15. Dispute Resolution.
 
    (a) In the event of any dispute, claim, question or disagreement arising out
of or relating to this Agreement or the breach hereof, the parties hereto shall
use their best efforts to settle such dispute, claim, question or disagreement.
To this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.
12

--------------------------------------------------------------------------------


    (b) If they do not reach such a solution within a period of thirty (30)
days, then the parties agree first to endeavor in good faith to amicably settle
their dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the "AAA"), before resorting to arbitration.
 
    (c) Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the "Rules") of the AAA in
effect at the time demand for arbitration is made by any such party. The parties
shall mutually agree upon a single arbitrator within thirty (30) days of such
demand. In the event that the parties are unable to so agree within such thirty
(30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party. A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators. In the event that the third arbitrator is not agreed
upon, he or she shall be named by the AAA. Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.
 
    (d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney's fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.


16. Notice.
 
    Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
13

--------------------------------------------------------------------------------





 
If to the Executive:
     
Merrill J. Forgotson
 
At the address last appearing
 
on the personnel records of
 
the Employer
     
If to Cornerstone and Cornerstone Bank:
     
Cornerstone Bancorp, Inc.
 
Cornerstone Bank
 
550 Summer Street
 
Stamford, Connecticut 06901
     
Attention: Chairman of the Compensation Committee of the Board
     
If to the Employer:
     
NewAlliance Bank
 
195 Church Street
 
New Haven, Connecticut 06510
     
(or the address of the Bank's principal executive office, if different)
 
Attention: Chairman of the Compensation Committee of the Board
     
with a copy, in the case of a notice to the Employer, to:
     
Elias, Matz, Tiernan & Herrick L.L.P.
 
734 15th Street, N.W.
 
Washington, D.C. 20005
 
Attention:  Raymond A. Tiernan, Esq.
 
Gerald F. Heupel, Jr., Esq.


 
17. Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

14

--------------------------------------------------------------------------------


18. Counterparts.
 
    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
19. Governing Law.
 
    This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.
 
 20. Headings and Construction.
 
    The headings of sections in this Agreement are for convenience of reference
only and are not intended to qualify the meaning of any section. Any reference
to a section number shall refer to a section of this Agreement, unless otherwise
stated.
 
21. Entire Agreement.
 
    This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof including but not limited to the Cornerstone Employment Agreement.
Notwithstanding anything contained herein to the contrary, this Agreement does
not supersede either (i) the SERP Agreement or (ii) the Split-Dollar Insurance
Agreement between Cornerstone Bank and the Executive executed on or about
December 19, 2000, as amended by the Split Dollar Insurance Amendment Agreement
dated and effective as of February 20, 2003.
 
22. Required Regulatory Provisions.
 
    Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Employer, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of Cornerstone, Cornerstone Bank and the Bank has
caused this Agreement to be executed by it duly authorized officers and the
Executive has hereunto set his hand, all as of the day and year first above
written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.







  /s/ Merrill J. Forgotson 
 
Merrill J. Forgotson, Executive
 
 
 
 
ATTEST:
NEWALLIANCE BANK
 
 
 
 
 
 
By: /s/ Noel Rendell
By: /s/ Merrill B. Blanksteen
Name: Noel Rendell
Name: Merrill B. Blanksteen
Title: First Vice President and
Title: Executive Vice President and
Corporate Secretary
Chief Financial Officer
 
 
 
 
[Seal]
 
 
 
ATTEST:
CORNERSTONE BANCORP, INC.
 
 
 
 
 
 
By: /s/ Leigh A. Hardisty
By: /s/ James P. Jakubek
Name: Leigh A. Hardisty
Name: James P. Jakubek
Title: Secretary
Title: Executive Vice President and
 
  Chief Operating Officer
 
 
[Seal]
 
 
 
ATTEST:
CORNERSTONE BANK
 
 
 
 
 
 
By: /s/ Leigh A. Hardisty
By: /s/James P. Jakubek
Name: Leigh A. Hardisty
Name: James P. Jakubek
Title: Senior Vice President and
Title: President and Chief Executive Officer
Secretary
 



[Seal]


16

--------------------------------------------------------------------------------

